111 F.3d 137
79 A.F.T.R.2d 97-2145, 97-2 USTC  P 50,526
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Albert J. ALESSANDRA, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.  (Three Cases)
Nos. 95-70870, 95-70871 and 95-70872.
United States Court of Appeals, Ninth Circuit.
Submitted March 6, 1997.*Decided April 2, 1997.

1
Before:  BROWNING and KLEINFELD, Circuit Judges, and MERHIGE, District Judge.**


2
MEMORANDUM***


3
Alessandra agreed to be bound by the Tax Court's decision in Seykota v. Commissioner, 61 T.C.M.  (CCH) 2706 (1991), supplemented by 62 T.C.M.  (CCH) 1116 (1991).  See also Tax Court Order (9/28/95).  The Tax Court in the Seykota cases found that the FTI and Merit programs were economic shams, factual shams, or both.  See 61 T.C.M. at 2721-35.   The transactions involved in this case do not differ in any material respect from the transactions in Seykota.   Thus, the Tax Court did not err in concluding that the transactions were shams, for which tax recognition was properly denied.  See Cook v. Commissioner, 941 F.2d 734, 738 (9th Cir.1991).


4
Alessandra also challenges evidentiary rulings made by the Tax Court.  However, he failed to present a record from which we can conclude that the Tax Court abused its discretion.


5
Accordingly, the Tax Court's decisions in these appeals are AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge, for the Eastern District of Virginia, sitting by designation


**
 * This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3